Order entered October 1, 2019




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-19-00396-CR
                                    No. 05-19-00397-CR

                         STOYAN K. ANASTASSOV, Appellant

                                             V.

                            THE STATE OF TEXAS, Appellee

                    On Appeal from the 292nd Judicial District Court
                                 Dallas County, Texas
                   Trial Court Cause No. F15-50349-V & F15-50350-V

                                         ORDER
       Before the Court is appellant’s September 30, 2019 second motion to extend the time to

file appellant’s brief. We GRANT the motion and ORDER appellant’s brief filed on or before

October 4, 2019.


                                                    /s/   LANA MYERS
                                                          JUSTICE